Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Although the specification contemplates usage of a core made of prepreg-material, it does not contemplate the usage of a core consisting of a prepreg-material and one or more release layers.  In fact, in the sole location that mentions both a core and a release layer (viz. claims as filed), the release layer is expressly described to be located outside of the core, and not as part of the core.
As claims 2-7 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-7 are also held to be rejected.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
Although the specification contemplates usage of a core made of aluminum sheet, it does not contemplate the usage of a core consisting of a prepreg-material and one or more release layers.  In fact, in the sole location that mentions both a core and a release layer (viz. claims as filed), the release layer is expressly described to be located outside of the core, and not
As claims 9-14 depend on claim 8, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 8, claims 9-14 are also held to be rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as unpatentable over JP 2010/239010 A (discussed below using its machine translation, henceforth “Matsuoka”) in view of U.S. 2012/0228015 A1 (“Ho”).
Claims 8-10, 13, and 14 are rejected under 35 U.S.C. 103 as unpatentable over JP 2010/239010 A (discussed below using its machine translation, henceforth “Matsuoka”) in view of Ho.
Considering claim 1, Matsuoka discloses the following structure used for the manufacturing of a printed circuit board (Matsuoka Fig. 1a-1c, reproduced infra).  As noted in ¶ 0057 of Matsuoka, the relevant layers are as follows:
-100 Support substrate,
-101 The 1st prepreg,
-110 Support substrate,
-210,310 The 1st copper foil coat,
-220,320 The 2nd prepreg,
-230,330 The 2nd copper foil coat,
-230a and 330a Inner layer circuit wiring,
-240,340 The 3rd prepreg,
-250,350 The 3rd copper foil coat, and
-250a and 350a Outer layer circuit wiring.

    PNG
    media_image1.png
    623
    442
    media_image1.png
    Greyscale

Layers 210 and 310 are considered to correspond to the recited first layers (thereby mapping onto layers 2 and 2’).  The volume extending between the upper major surface of layer 210 and lower major surface of layer 310 is considered to correspond to the separation area.  The prepreg materials 220, 320, and 101 (which respectively covers the upper, lower, and minor surfaces of the aforementioned volume) would correspond to the volume occupied by insulation layers 4 and 4’, with materials 220 and 320 mapping onto the claimed insulating layers.  Figs. 1g and 1h of Matsuoka show that the laminate in Fig. 1c may be considered to be two separate sets of multilayers, where each multilayer comprises alternating layers of prepreg (reading on insulation layer) and a conductive foil (reading on the conductive layers).  Matsuoka further discloses that the support substrate 110 is not adhered to either layer 210 or layer 310 (id. ¶ 0049).  Matsuoka differs from the claimed invention, as it is silent regarding usage of a core consisting of a prepreg sandwiched by release layers.  
However, it is known in the art of printed circuit boards that 1) copper-clad laminate (CCL, which constitutes the support substrate in Matsuoka) and prepreg could both be suitably used as temporary supports, wherein conductive layers are deposited above and below the temporary support; and that 2) release layer may be applied directly above and below the temporary support.  Specifically, Ho teaches the usage of a removable carrier board used in the production of printed circuit boards, wherein the removable carrier board may be a metallic material, a dielectric material, or a compound material in the form of CCL, and wherein release layers are applied immediately onto opposing major surfaces of the removable carrier (Ho ¶ 0018-0019 and Figs. 1A-1G).  The usage of a dielectric material in the form of glass/epoxy (which person having ordinary skill in the art would understand to be a glass fiber material infiltrated with an epoxy resin, viz. a prepreg) having a release layer applied immediately to each opposing major surfaces of the carrier board of glass/epoxy would thus read on the claimed core consisting of prepreg and release layers.  Furthermore, Ho teaches that the release layers are polymeric and may be formed from silicone or a thermoplastic resin (id. ¶ 0019), which means that these release layers do not include copper.  Both Matsuoka and Ho are analogous, as each is directed to printed wiring board structures that contain a temporary support (field of endeavor of instant application).  Person having ordinary skill in the art has reasonable expectation of success that the teaching of Ho may be applied to Matsuoka, given the substantial similarities between the references.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have utilized the removable carrier of Ho in lieu of CCL as the temporary support used in Matsuoka, as 1) doing so would ensure ease of separation (which is an aim of Matsuoka) and 2) Ho expressly teaches that a dielectric of glass/epoxy can be suitably used in place of CCL.  Matsuoka in view of Ho thus renders obvious claim 1.
Considering claim 2, Ho teaches that the release layer may be polymeric (id. ¶ 0019).
Considering claim 3, materials 220 and 320 are prepreg materials.
Considering claim 6, each of Figs. 1d and 1i of Matsuoka shows structuring of conductive layers.
Considering claim 7, Fig. 1f of Matsuoka shows three conductive layers.  Furthermore, as the claimed groups are recited using open transitional phrase, as long as each group of the prior art has a single conductive layer, it would read on claim 7.

Considering claim 8, this claim differs from claim 1, as claim 8 requires a core consisting of an aluminum sheet and release layers (instead of using a core consisting of prepreg and release layers).  However, the analysis of the prior art references discussed in ¶ 13-15 is applicable here, with the sole change being that the reference Ho is relied upon for teaching the usage of a metallic carrier board, wherein the metal of the metallic carrier board may be aluminum (Ho ¶ 0018).  All other teachings taken from the references are applicable (e.g. direct application of a release layers to each of the opposing major surfaces of the carrier board).  Matsuoka in view of Ho thus renders obvious claim 8.
Considering claim 9, Ho teaches that the release layer may be polymeric (id. ¶ 0019).
Considering claim 10, materials 220 and 320 are prepreg materials.
Considering claim 13, each of Figs. 1d and 1i of Matsuoka shows structuring of conductive layers.
Considering claim 14, Fig. 1f of Matsuoka shows three conductive layers.  Furthermore, as the claimed groups are recited using open transitional phrase, as long as each group of the prior art has a single conductive layer, it would read on claim 14.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010/239010 A (discussed below using its machine translation, “Matsuoka”) and Ho, as applied to claim 3 above, and further in view of U.S. 2016/0324004 A1 (“Schwarz”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010/239010 A (discussed below using its machine translation, “Matsuoka”) and Ho, as applied to claim 10 above, and further in view of U.S. 2016/0324004 A1 (“Schwarz”).
Considering claims 4 and 10, though Matsuoka discloses the usage of pre-pregs, Matsuoka does not teach the usage of FR-4 pre-pregs.  However, the usage of this material as pre-preg is well-known in the art of printed wiring boards (Schwarz ¶ 0003).  Person having ordinary skill in the art would have been motivated to use FR-4 based pre-pregs as the pre-pregs in the structure of Matsuoka and Ho, as Schwarz is considered to have demonstrated that this material known in the art of printed circuit boards.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010/239010 A (discussed below using its machine translation, “Matsuoka”) and Ho, as applied to claim 1 above, and further in view of U.S. 2012/0279630 A1 (“Chuang”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010/239010 A (discussed below using its machine translation, “Matsuoka”) and Ho, as applied to claim 1 above, and further in view of U.S. 2012/0279630 A1 (“Chuang”).
Considering claims 5 and 12, Matsuoka as discussed above is silent regarding the thicknesses of the various layers.
Chuang teaches a method of making printed circuit board, the method substantially similar to that of Matsuoka.  Namely, Chuang also teaches the symmetrical encasement of a copper-clad material within a dielectric material, where additional layers are further built on the outer major surfaces of the dielectric material and where the resulting structure may be separated (Chuang ¶ 0057-0060).  In particular, Chuang teaches that the dielectric material has a thickness of around 40 µm (id. ¶ 0061).  Given the substantial similarities between the teachings of Matsuoka and Chuang, person having ordinary skill in the art would have reasonable expectation of success that the thickness of the insulating prepreg layers of Matsuoka should also be about 40 µm (for both the top and bottom prepreg layers).  The thickness of each of the layers would fall within the range of 10-80 µm as recited in claims 5 and 12. 

Response to Arguments
Applicant's arguments with respect to all prior art rejections relying on at least Matsuoka and Kim (pg. 5 ¶ 5+ of response filed 29 June 2021) have been fully considered.  In view of amendments to claim 1, the previous rejections have been withdrawn.  New lines of rejection have been used to reject claims 1-7.

Concluding Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781